Citation Nr: 1338935	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  08-22 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for post-operative medial and lateral meniscectomy, torn ligaments of the left knee, for the period from September 18, 2003, to September 20, 2009. 

2.  Entitlement to an initial rating in excess of 20 percent for post-operative medial and lateral meniscectomy, torn ligaments of the left knee, for the period from September 21, 2009, to June 21, 2010.

3.  Entitlement to an initial rating in excess of 30 percent for post-operative medial and lateral meniscectomy, torn ligaments of the left knee, for the period from June 22, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The appellant served on active duty from May 25 to June 6, 1973. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

In May 2007, the Board granted service connection for a left knee disability.  In the July 2007 rating decision on appeal, the RO effectuated the Board's decision, assigning an initial 10 percent disability rating for postoperative medical and lateral meniscectomy, torn ligament, left knee, effective September 18, 2003. 

The Veteran appealed the initial rating assigned by the RO for his service-connected left knee disability.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Before the matter was certified to the Board, in a January 2010 rating decision, the RO increased the rating for the Veteran's left knee disability to 20 percent, effective September 21, 2009.  

In connection with his appeal, in March 2010, the Veteran testified at a Board hearing at the RO.  A transcript of the hearing is associated with the claims folder. 

In May 2010, the Board remanded the case for additional development, to include scheduling a VA examination.  The requested development has been completed.

In September 2010, the Appeals Management Center (AMC) increased the rating for the Veteran's left knee disability to 30 percent, effective June 22, 2010.  This issue has been added above.
 

FINDING OF FACT

On November 13, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative that the Veteran desired to withdraw from appellate review his appeal of the claim for initial increased ratings assigned for his post-operative medial and lateral meniscectomy, torn ligaments of the left knee.


CONCLUSION OF LAW

The criteria are met for withdrawal of an appeal with respect to the issue of entitlement to initial increased ratings for post-operative medial and lateral meniscectomy, torn ligaments of the left knee, rated as 10 percent disabling from September 18, 2003, to September 20, 2009, 20 percent disabling from September 21, 2009, to June 21, 2010, and 30 percent disabling from June 22, 2010.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran's representative withdrew this appeal.  This was done by a November 13, 2013 statement.  Because a withdrawal is effective when received, see 38 C.F.R. § 20.204(b)(3) (2013), there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of the issue of entitlement to initial increased ratings for post-operative medial and lateral meniscectomy, torn ligaments of the left knee-rated as 10 percent disabling from September 18, 2003, to September 20, 2009, 20 percent disabling from September 21, 2009, to June 21, 2010, and 30 percent disabling from June 22, 2010-is dismissed.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


